                                      Case 1:21-cv-07016 Document 1-1 Filed 08/19/21 Page 1 of 4

                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 68.132.153.132
Total Works Infringed: 29                                                                           ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site           Published    Registered   Registration
 1         Info Hash:                                                            07-03-     Tushy          06-13-2021   06-24-2021   PA0002303160
           BC288BBCF11B4198F45951B0AD71C4CD2DD72599                              2021
           File Hash:                                                            18:03:29
           DEEFF186B8623CC88B5AB49F59CA519C4BE31B8EE66DCCE8117C4528597F3349
 2         Info Hash:                                                            06-23-     Vixen          06-11-2021   06-24-2021   PA0002303166
           85F50EE1F14434D98C23F443018E734D815240EB                              2021
           File Hash:                                                            15:43:55
           7017B1BEBF2AAF4D0A24836EB79B6FA32B1E1D7261C73C1542A8062211D580BB
 3         Info Hash:                                                            06-23-     Vixen          05-28-2021   08-02-2021   PA0002305093
           C1549D27881F551EF9E4253907E21F7E35ECA891                              2021
           File Hash:                                                            15:31:16
           B8358312B51C22AFD5B05762847EFF33F22AD9055D70AE36D88BF263FABE5B73
 4         Info Hash:                                                            06-07-     Blacked        05-29-2021   07-08-2021   PA0002300658
           9E3F6057D2F26D1E0165946D9E9AD48D61431890                              2021
           File Hash:                                                            15:45:36
           3807480F6123106C24E2DD650590651F9E80BF9A2217AD90FFF946A2BB2F2006
 5         Info Hash:                                                            06-07-     Blacked        04-03-2021   04-14-2021   PA0002286725
           FDD2CDAB4508779DB082AE612D6C800AA94059F2                              2021
           File Hash:                                                            14:39:28
           6F041306A342A708C0704A6292EFD118DF990E13C923ABA0D99AEDD216E84E3D
 6         Info Hash:                                                            06-07-     Vixen          05-21-2021   06-03-2021   PA0002299688
           567B9F8FC083D5EBB011BA39C5999BD117D65417                              2021
           File Hash:                                                            14:31:23
           6F2197629634175102E9EE0C1A19050DAEDE586FD68C470456C4F99C1C9A4778
 7         Info Hash:                                                            06-07-     Tushy          06-06-2021   06-15-2021   PA0002296921
           76FEE6E51A429406C8E7940B7C0823DD7F13E462                              2021
           File Hash:                                                            14:24:26
           A4086B61BE70F23224071CCC20DD769B196B9A52D14FB7F51D83BC6C53CA0D17
 8         Info Hash:                                                            06-07-     Blacked        06-05-2021   06-15-2021   PA0002296924
           B8AD8FF3324FA3498D88796537A365987A9025FB                              2021
           File Hash:                                                            14:22:59
           459485322ACFB4347ADD22097635CC4EF8EF6DBF6AAE86D7C351CBA3B5DE91FC
                                  Case 1:21-cv-07016 Document 1-1 Filed 08/19/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         06-07-     Blacked   05-10-2021   06-15-2021   PA0002296920
       55A6C2460BE3D886BD98379C4F83E1EFF0F91E9D                           2021       Raw
       File Hash:                                                         13:50:42
       591D2C39C191BD04CBEC8C48168F62A95F1695740B6611CBAD3A04F65803B340
10     Info Hash:                                                         06-07-     Blacked   05-22-2021   06-09-2021   PA0002295591
       2BE9FE8390F5FAE1EEB85AFF3FF74271018D7FFC                           2021
       File Hash:                                                         13:48:55
       B9274517D8FB3DA4EAEF4F8ECC28D4653B45F1D62B15322A4B2D3977C3CCC201
11     Info Hash:                                                         06-07-     Blacked   05-15-2021   06-09-2021   PA0002295594
       97FBFAD64FB88D70E2C2C0872A5FD7F73B246898                           2021
       File Hash:                                                         13:48:11
       0D51CFE789801438E53B272C3F6A9139AC7A804E12202777CA500648C36C4E1A
12     Info Hash:                                                         05-09-     Blacked   05-07-2021   06-09-2021   PA0002295580
       03C2C30A00296BFCD7B39E7673517323ABB84D7C                           2021
       File Hash:                                                         15:14:52
       D00E744CEEC89C64B723E526965EA9F542521588FC82CA37A9E7D3D16C1F72A5
13     Info Hash:                                                         05-09-     Tushy     05-07-2021   06-09-2021   PA0002295578
       E92BA9056A9D3EA93F852E3E7210D0225AEF06BC                           2021
       File Hash:                                                         15:08:30
       5F11FE7532E28F2F29976B7CCF7ABA589EE3E9F484117640DACEEADF78EB4241
14     Info Hash:                                                         05-09-     Vixen     05-07-2021   06-24-2021   PA0002303619
       2C5C943D44C9E3F4E4792EF4714F51E998556587                           2021
       File Hash:                                                         14:58:27
       73C503BF6C9F4BF99F746AC594BEF3BE68E7008E2A2A1CB0B66460C8272F5D1F
15     Info Hash:                                                         05-03-     Tushy     04-25-2021   06-09-2021   PA0002295582
       639E32AA9A29B55D5F3F27A2294E8E3E2133123D                           2021
       File Hash:                                                         12:51:32
       95812A21AE7EFD973AF7380CE9DB99CE1C25EEF7C88DD1A31C716D2D6F9E1E9D
16     Info Hash:                                                         04-01-     Blacked   02-20-2021   03-08-2021   PA0002280369
       82BF665CD09FC2A294B1FF80EA927F2ED6E6A66D                           2021
       File Hash:                                                         05:03:24
       858B141EE5D2D17B5C6A22741CC480750509C2FF1D11FF57217384B9F8CB1C5F
17     Info Hash:                                                         04-01-     Blacked   02-22-2021   03-08-2021   PA0002280371
       CD6F4997423005FC0842D626535C265685F43607                           2021       Raw
       File Hash:                                                         00:39:55
       636FDB89B8265FEFD03EA7BDF19E43E4C460ADFC226A1F662B9D63DAEB904EF7
                                 Case 1:21-cv-07016 Document 1-1 Filed 08/19/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         04-01-     Blacked   09-21-2020   09-29-2020   PA0002258687
       A3AA265DB675DB13D1A38BB5CF3D7B221ED3C4CE                           2021       Raw
       File Hash:                                                         00:11:51
       A32664A0B9E3788EF4047E6FDF1DDA9A6E0FAC8F7B8CFA7F9225DB7B5BBD834F
19     Info Hash:                                                         03-24-     Vixen     09-06-2017   09-15-2017   PA0002052844
       4E70C53B7F35CF9748AFF8E2F71DD014EC284C48                           2021
       File Hash:                                                         05:04:36
       10CE6E728CB434309E61908FCCB7E337006DFAD691F8822C308DE70829529E83
20     Info Hash:                                                         03-20-     Vixen     08-02-2018   09-01-2018   PA0002119574
       1F770D75045D87EDD58688D101836B8A6A1C1685                           2021
       File Hash:                                                         19:52:52
       8FCD66E622946629F2B9BD150B8965EAD25AFEE7E3C8EBDE4AE67422CE1A51CC
21     Info Hash:                                                         03-20-     Vixen     09-06-2018   11-01-2018   PA0002143433
       74DF01A19CDA446BD557636E214E38ACD1C00B92                           2021
       File Hash:                                                         19:35:47
       B77181FA1900DC85E70D46BE0E6BADAB4A9C65D19BA84C40D5BE0E9166808815
22     Info Hash:                                                         03-20-     Tushy     12-20-2018   01-22-2019   PA0002147682
       6796FDD4C4EFF8FBB60A1EB37E014246E4034162                           2021
       File Hash:                                                         19:35:40
       B2CB07CBD8A2043F3E4C32E308A6057CF89E17DD4FBEC13913A06096B5DC04C4
23     Info Hash:                                                         03-20-     Vixen     07-24-2020   08-03-2020   PA0002259166
       E8AB78B0D9C7D8A67B2A73DDEF800E1B3D5F54B5                           2021
       File Hash:                                                         19:35:37
       9E3AAC5EC9F6A891F05CA1CDB9E53C73915BEBF497818779205FEB737E8DF83B
24     Info Hash:                                                         03-20-     Blacked   10-24-2017   11-30-2017   PA0002098011
       5D78C43C30754139DEA056119DA2BA83E3D2EEDA                           2021       Raw
       File Hash:                                                         19:15:09
       A83C80CE0DD4B1A33BF49C6CF5CA29553BC68E717E3D3691AD0C8BE34AD97789
25     Info Hash:                                                         03-20-     Vixen     12-25-2018   01-22-2019   PA0002147901
       30EEC71B885C1F0687334DBB3F9FA55F3B2532AB                           2021
       File Hash:                                                         18:01:32
       589C377E8202D2FD7B2F5A2B39CEAD40A9175019A71B2F2D55B46D9BB14A599E
26     Info Hash:                                                         03-20-     Blacked   11-18-2018   12-10-2018   PA0002146476
       341D4A70306E762D04C53912D8224AC99E2CDBE1                           2021       Raw
       File Hash:                                                         17:32:22
       5BF10B83CC3D7F5F797BC9940BBF92FC0C656612E9F2AD897D992665FE374FC3
                                 Case 1:21-cv-07016 Document 1-1 Filed 08/19/21 Page 4 of 4

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
27     Info Hash:                                                         03-20-     Vixen   08-07-2018   09-05-2018   PA0002135684
       2D805F5922320FA3ED61426DCF3C975A3D2E4812                           2021
       File Hash:                                                         17:25:09
       FD1D243E9D77C73E94B676B98C708105EE6E309D920376DB1E3BB6368FDCCB79
28     Info Hash:                                                         03-20-     Vixen   03-10-2018   04-17-2018   PA0002116743
       6C3F1A73E3E8C53D6FB65D761BB25775BE169A7E                           2021
       File Hash:                                                         16:55:09
       F3A66EDB1AA7D2814E0DD5A6DB0902C28A5AF8CD75C4DF8339F3638EFA5225F8
29     Info Hash:                                                         03-19-     Tushy   03-14-2021   03-22-2021   PA0002282514
       8BB6B5FF639C13F0A70F3F7FED9157E871FE36F6                           2021
       File Hash:                                                         18:06:29
       984294E2A1F29369248170EC5D434820C5625C7440CE9CC0513A19D275F6FE48
